PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s gas line in the amount of $199.53 were caused when employees of the respondent replaced a concrete culvert in the vicinity of claimant’s property in Farmington, Marion County, West Virginia; and to the effect that said damages were proximately caused by the negligence of said employees in pushing the old culvert over claimant’s gas line, the Court finds the respondent liable, and hereby makes an award to the claimant in the amount stipulated.
Award of $199.53.